Citation Nr: 0204500	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  00-00 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder, (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel







INTRODUCTION

The veteran had active military service from July 1966 to 
September 1969.  The Board observes that the veteran's DD 214 
reflects that he was awarded the Combat Action Ribbon (CAR) 
for his service in the Republic of Vietnam.

Due to non-service connected disability, the veteran has been 
rated as incompetent for purposes of handling funds, 
effective from July 1999.  The veteran's spouse has since 
been named payee of the veteran's monthly VA benefits.

This appeal arises out of a June 1999 rating action entered 
by the VA regional office (RO) in New Orleans, Louisiana.  In 
December 1999, the veteran perfected an appeal.  The Board 
remanded this issue in August 2001 for further development 
and it has returned for appellate decision.

Although the veteran requested a Travel Board hearing, his 
representative notified the RO in May 2001 that the veteran 
was unable to attend because he was admitted to the hospital 
due to a stroke.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable determination of the issue on appeal have been 
obtained.

2. The veteran's PTSD is manifested by symptoms which are 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: panic 
attacks more than once a week; impaired judgment; and 
difficulty in establishing and maintaining effective work and 
social relationships.

3.  The veteran does not exhibit symptoms due to PTSD 
indicative of deficiencies in areas such as work and family 
relations, due to such symptoms as suicidal ideation, 
obsessional rituals, near continuous panic or depression, and 
impaired impulse control.


CONCLUSION OF LAW

The criteria for a 50 percent schedular evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA) codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West Supp. 
2001).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 112 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA; see Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Regulations implementing the VCAA were recently 
promulgated.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Among the changes in the law brought about by the VCAA is a 
heightened duty on the part of VA to assist the veteran in 
developing evidence in support of a claim for service 
connection.  Such assistance includes identifying and 
obtaining evidence relevant to the claim and affording the 
veteran a VA rating examination, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the veteran's claim.  See VCAA and the 
implementing regulations.

The Board has reviewed the veteran's claims in light of the 
new VCAA and notes that the RO notified the veteran of the 
changes in September 2001.  In addition, the Board concludes 
that the RO has compiled a substantial body of lay and 
medical evidence with respect to the veteran's claim, and the 
RO's statement and supplemental statement of the case 
clarified what evidence would be required to establish an 
evaluation for the veteran's service-connected PTSD in excess 
of 30 percent.  The veteran and his representative have 
responded to the RO's communications with additional evidence 
and written argument, curing (or rendering harmless) any 
earlier omissions.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993); VA O.G.C. Prec. 16-92, para. 16 (57 Fed. Reg. 
49,747 (1992)) ("if the appellant has raised an argument or 
asserted the applicability of a law or [Court] analysis, it 
is unlikely that the appellant could be prejudiced if the 
Board proceeds to decision on the matter raised").  The VCAA 
also requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the claim.  
See VCAA.  This obligation was satisfied by the various VA 
examinations requested and accomplished in connection with 
these claims, specifically in June 1999.  

As noted above, the Board finds that all relevant facts have 
been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  The evidence 
includes the veteran's service medical records, reports of VA 
rating examinations and outpatient treatment records, and 
personal statements, as well as private medical and lay 
evidence submitted by the veteran and his wife in support of 
his claim.  The Board is not aware of any additional relevant 
evidence that is available in connection with this issue on 
appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See VCAA.

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §  4.7 (2001).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted for PTSD or generalized anxiety disorder 
if there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A Global Assessment of Functioning (GAF) Scale score is a 
scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.].  GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 
represent major impairment in several areas such as work, 
family relations, judgment, thinking, or mood (e.g., neglects 
family and is unable to work).  Scores ranging from 11 to 20 
represent some danger of hurting self or others (e.g., 
suicide attempts without clear expectation of death; 
frequently violent; manic excitement) or occasionally fails 
to maintain minimal personal hygiene (e.g., smears feces) or 
gross impairment in communication (e.g., largely incoherent 
or mute).  See generally Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

Based on a review of the evidence of record, the Board finds 
that the evidence of record more nearly approximates the 
criteria for a 50 percent rating for PTSD pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411.  In other words, the 
Board finds that the evidence more nearly approximates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

According to a June 1999 VA PTSD examination report, the 
examiner noted that she had reviewed the claims file and used 
the last VA examination report from 1997 as a baseline for 
the current evaluation.  Given that this VA examiner used the 
September 1997 VA examination report as a baseline for the 
veteran's current evaluation, the Board will briefly review 
the September 1997 VA examination report for its relevance.

According to the September 1997 VA examiner's diagnostic 
impressions, the veteran had chronic, mild to moderate PTSD.  
In addition, the examiner found that the veteran had an 
adjustment disorder with depressed mood and dementia, not 
otherwise specified that were related to nonservice-connected 
neurological disorders.  The September 1997 VA examiner 
assigned a GAF of 45.  The examiner elaborated that the GAF 
was based on two things:  (1) the veteran's total inability 
to function occupationally at that time and (2) of disrupted 
social relationships, including the verbal and physical abuse 
of the veteran's wife.  Furthermore, the examiner opined that 
the veteran's incapacitating work dysfunction was primarily 
related to his neurological condition and dementia.  In other 
words, although the examiner found the veteran's ability to 
work was impaired, it was primarily due to his nonservice-
connected brain disorder.

The examiner acknowledged that, before the onset of his 
nonservice-connected brain disorder, the veteran was not 
working to full capacity as a result of PTSD, given that he 
had been enrolled in college before military service but 
ended up in recent years working as a janitor.  Nevertheless, 
the examiner did not indicate that the veteran's PTSD alone 
impaired him to the point to be described as more than 
moderate.  For example, the veteran was able to work as a 
janitor.  Furthermore, he was able to establish and maintain 
relationships with others.  According to the record he met 
and married his present spouse during this time.  Thus, 
although the September 1997 VA examiner concluded that, to 
some degree, PTSD seemed to have affected the veteran's 
occupational and social functioning, it was only to a mild to 
moderate degree.  The Board finds that it was not to the 
degree to warrant a rating in excess of 50 percent, in that 
the impairment was not due to the symptoms listed as 
warranting a 70 percent rating under Diagnostic Code 9411.  

Having considered the September 1997 VA examination report as 
a baseline, the Board now returns to consider the June 1999 
VA examination report.  In this June 1999 report, the VA 
examiner noted that the veteran lived with his wife, who was 
his primary caretaker.  According to the report, the veteran 
and his wife were married several months before in July 1997.  
The veteran was unable to perform his daily activities and, 
therefore, his wife took care of him full time.  As a result, 
she was unable to work.  The veteran's wife reported to the 
examiner that the veteran was treated at the Baton Rouge 
Outpatient Clinic.  In addition, the veteran's wife disclosed 
that the veteran was prescribed sleep medication.  The 
veteran had not attempted to work since the last examination.  
He was homebound, remained in bed, and was unable to walk.  
Subjectively, the examiner noted that the veteran was unable 
to feed, bathe, walk, or perform any activities of daily 
living.  Primarily, the veteran would watch television.  In 
contrast to the last examination, the VA examiner observed 
that the veteran was now on a stretcher as opposed to a 
wheelchair.  His wife remarked that, in her opinion, the 
veteran's mind was completely gone and that, although he was 
more pleasant now, he was significantly more depressed.

Objectively, the June 1999 VA examiner noted that the veteran 
arrived on a stretcher and was oriented as to place and knew 
the purpose of the examination.  Because of memory and speech 
problems, the veteran had difficulty remembering his symptoms 
and at times seemed to respond in random fashion.  The record 
revealed that the veteran had organic involvement, i.e., 
multi-infarct dementia and possible neurosyphilis.  The 
veteran was in pain and, although his affect was mainly flat, 
he did tear up when his loss of functioning and deterioration 
since the last examination was discussed.  With regard to his 
psychiatric symptoms, the veteran reported that he did not 
have nightmares, but reported that he thought about Vietnam 
at least once a month.  He was not irritable, except for 
intense pain in his back and arm.  He experienced sleep 
disturbances if he did not take his prescribed medications.  
As noted, the veteran's wife expressed that the veteran was 
depressed.  

The veteran's wife felt that he had trouble concentrating, 
was disoriented, and had problems sleeping without his 
medication.  She described a significant increase in 
depression and withdrawal since the last examination.  The 
veteran reported that he was upset over the increased 
physical limitations.  The examiner observed that the veteran 
was housebound and totally dependent on his wife for his 
activities of daily living, and he was not able to manage his 
own affairs.  The examiner diagnosed PTSD and cognitive 
disorder that was not otherwise specified, with a GAF rating 
of 15.  The examiner specifically elaborated that the veteran 
had not experienced an increase in his PTSD symptoms since 
his last examination.  As noted above, the VA examiner in 
1997 diagnosed the veteran with mild to moderate PTSD.  He 
had, however, significantly deteriorated in his overall 
physical health, and he was unable to perform his activities 
of daily living.  He was unemployable due to his physical 
condition and his GAF score was based on the veteran's total 
inability to care for himself.  

The Board finds this to be somewhat troubling case.  The 
veteran is in poor health and his nonservice-connected 
cognitive disorder has masked the symptoms of his service-
connected PTSD.  Furthermore, according to the Ratings 
Schedule, the criteria used to evaluate PTSD under Diagnostic 
Code 9411 is essentially the same as for dementia under 
Diagnostic Code 9326.  38 C.F.R. §§ 4.130, Diagnostic Codes 
9326, 9411 (2001).  Nevertheless, the medical evidence of 
record reveals that the veteran is no more than moderately 
affected by his service-connected PTSD, and the more severe 
impairment, which renders the veteran unable to care for 
himself, is a result of his nonservice-connected cognitive 
disorder.

The Board finds that the June 1999 VA examiner noted that the 
veteran's PTSD had not increased in severity since September 
1997.  Nevertheless, in light of the other conclusions made 
by this examiner in her report and resolving reasonable doubt 
in the veteran's favor, the Board finds that the 
manifestations from the veteran's PTSD more closely 
approximate the criteria for a 50 percent rating under 
Diagnostic Code 9411.  For example, the June 1999 VA examiner 
acknowledged that she used the September 1997 VA examination 
report as a baseline.  As noted above, the September 1997 VA 
examiner noted that the veteran's PTSD had a significant 
effect on the veteran's social impairment and some effect on 
his occupational impairment, noting that he had attended 
college prior to service, but ended up working as a janitor.  
In other words, the September 1997 VA examiner indicated that 
the veteran's PTSD negatively influenced his social 
impairment more than his occupational impairment.

Although the June 1999 VA examiner noted a GAF score of 15, 
which was attributed to the nonservice-connected cognitive 
disorder, the Board finds that the veteran's PTSD played a 
role in this increase in severity of the veteran's social and 
occupational condition.  As noted, a GAF score of 15 
indicates that the veteran represents some danger of hurting 
self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute).  Furthermore, while the 
veteran denied nightmares, he indicated that he thought of 
Vietnam at least once and month and he was prescribed sleep 
medication because he could not sleep otherwise.  Moreover, 
prior to his nonservice-connected vascular event, the veteran 
had been experiencing increased problems controlling his 
temper at home and at work.  Thus, the based on this 
evidence, the Board finds that the veteran's PTSD more 
closely approximates the criteria for a 50 percent rating, 
but no more.

According to the veteran's VA outpatient records during this 
time period, he was seen routinely for a variety of 
psychiatric and physical ailments.  Compared to the VA 
examination reports of record, however, these outpatient 
records, while voluminous, do not provide specific medical 
opinions that differentiate between the veteran's service-
connected PTSD and his nonservice-connected cognitive 
disorder.  VA examiners in September 1997 and June 1999 
attempted to medically differentiate the manifestations of 
the veteran's service-connected PTSD from those caused by the 
nonservice-connected dementia and/or cognitive disorder 
pursuant to the Ratings Schedule.  Diagnostic Codes 9326 and 
9411.  Based on the findings by these VA examiners, the Board 
finds that, with respect to consideration of entitlement to a 
50 percent rating under Diagnostic Code 9411, it is not 
possible to separate the effects of the service-connected 
PTSD from the symptoms of his  nonservice-connected cognitive 
disorder.  Accordingly, 38 C.F.R. §  3.102 requires that 
reasonable doubt be resolved in the claimant's favor, thus 
attributing such signs and symptoms to the service-connected 
disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  

The evidence of record, specifically to include the June 1999 
VA examination report in which the examiner referred to the 
September 1997 VA examination report as a baseline, indicates 
that the veteran's PTSD had increased in severity with 
respect to his social interaction with others at the same 
time that he was experiencing the physical and mental effects 
of his nonservice-connected dementia and/or cognitive 
disorder.  This evidence cumulatively indicates that, 
although the dementia and cognitive disorder is the primary 
cause of the veteran's occupational and social impairment, 
nevertheless, the veteran's PTSD caused increased social 
impairment as reflected by his documented anger management 
problems with his wife, as well as with those outside his 
family, and at work.  Moreover, the evidence shows that the 
veteran continues to experience memories of his stressful 
events during service in the Republic of Vietnam at least 
once a month. As a result the Board finds that a 50 percent 
rating, but no more is warranted for PTSD.  Diagnostic Code 
9411.

As noted, however, a rating in excess of 50 percent, however, 
is not warranted because there is a lack of evidence of a 
greater number of the symptoms listed under the 70 percent 
evaluation.  For example, the medical evidence of record 
clearly shows that the veteran's deficiencies in judgment or 
thinking are primarily due to his nonservice-connected 
cognitive disorder.  Additionally, he does not have 
psychiatric symptomatology such as recent suicidal ideation, 
obsessional rituals that interfere with routine activities, 
speech that is illogical, obscure or irrelevant, or spatial 
disorientation due to PTSD.  While the veteran and his spouse 
maintain that he experienced problems at work prior to his 
nonservice-connected cognitive disorder, nevertheless, there 
is no probative evidence that he left work solely due to PTSD 
or that he is currently unable to work in a non-stressful 
environment on account of his PTSD. 

Moreover, recent VA outpatient treatment records from January 
through March 2001 indicate that the veteran was alert and 
able to engage in simple conversation.  He answered questions 
appropriately at intervals.  These outpatient records are 
negative for descriptions of PTSD manifestations warranting a 
rating in excess of 50 percent.  Diagnostic Code 9411.  For 
example, according to a January 2001 consultation note, the 
examiner diagnosed the veteran with PTSD by history and 
vascular dementia.  

The Board finds that the preponderance of the medical 
evidence shows that the veteran's PTSD, when considered apart 
from the veteran's nonservice-connected cognitive disorder, 
simply does not impair the appellant to a degree that would 
warrant a schedular evaluation in excess of 50 percent under 
the Rating Schedule.  In addition to the evidence noted 
above, the reported GAF Scale scores are not consistent with 
disability that would support a rating in excess of 50 
percent for PTSD because they consider more than just the 
veteran's PTSD. The GAF scores assigned by the examiners are 
primarily based on the veteran's nonservice-connected 
cognitive disorder and related nonservice-connected physical 
problems.  Consequently, the Board finds that the disability 
picture for the veteran's service-connected PTSD does not 
more nearly approximate the criteria for a rating in excess 
of 50 percent under the applicable rating criteria.  
Diagnostic Code 9411.

As the preponderance of the evidence is against rating in 
excess of 50 percent for PTSD, the benefit of the doubt 
doctrine is not for application in this regard.  38 C.F.R. 
§ 3.102 (2001).


ORDER

An increased evaluation of 50 percent for PTSD is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

